  Case 15-11661         Doc 38     Filed 05/03/19 Entered 05/03/19 09:18:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11661
         DONALD L MEISTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/31/2015.

         2) The plan was confirmed on 08/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/08/2019.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,770.00.

         10) Amount of unsecured claims discharged without payment: $66,154.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11661       Doc 38        Filed 05/03/19 Entered 05/03/19 09:18:02                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $16,222.98
       Less amount refunded to debtor                            $178.38

NET RECEIPTS:                                                                                   $16,044.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,900.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $706.76
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,606.76

Attorney fees paid and disclosed by debtor:                  $100.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
APPLIED BANK                     Unsecured      2,269.00            NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                      Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured         939.00        972.18          972.18        972.18        0.00
CAPITAL ONE NA                   Unsecured         269.00        349.91          349.91        349.91        0.00
CHASE CC                         Unsecured           0.00           NA              NA            0.00       0.00
CHECK N GO                       Unsecured         350.00        371.50          371.50        371.50        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00        244.00          120.65        120.65        0.00
CREDIT FIRST                     Unsecured      1,240.00       1,330.32        1,330.32      1,330.32        0.00
CREDIT ONE BANK                  Unsecured      1,055.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured           0.00           NA              NA            0.00       0.00
FIRST NATIONAL COLLECTION BURE   Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         382.00        481.92          481.92        481.92        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured           0.00           NA              NA            0.00       0.00
Mabt/Contfin                     Unsecured         352.00           NA              NA            0.00       0.00
MERRICK BANK                     Unsecured      1,197.00       1,098.02        1,098.02      1,098.02        0.00
PAYDAY LOAN STORE                Unsecured         600.00        696.35          696.35        696.35        0.00
PRA RECEIVABLES MGMT             Unsecured         858.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         326.00        369.76          369.76        369.76        0.00
PRA RECEIVABLES MGMT             Unsecured         662.00        711.49          711.49        711.49        0.00
PRA RECEIVABLES MGMT             Unsecured         536.00        483.15          483.15        483.15        0.00
PRA RECEIVABLES MGMT             Unsecured         293.00        325.89          325.89        325.89        0.00
PRA RECEIVABLES MGMT             Unsecured         885.00        936.23          936.23        936.23        0.00
QUANTUM3 GROUP LLC               Unsecured            NA         431.91          431.91        431.91        0.00
SALUTE VISA                      Unsecured           0.00           NA              NA            0.00       0.00
SW CREDIT SYSTEMS INC            Unsecured         438.00           NA              NA            0.00       0.00
TARGET                           Unsecured         839.00           NA              NA            0.00       0.00
TD BANK USA                      Unsecured            NA         924.64          924.64        924.64        0.00
TITLEMAX OF ILLINOIS             Secured        1,500.00         984.99          984.99           0.00       0.00
TRIBUTE                          Unsecured         343.00           NA              NA            0.00       0.00
WELLS FARGO BANK NA              Secured      100,000.00    165,719.76       165,719.76           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-11661        Doc 38     Filed 05/03/19 Entered 05/03/19 09:18:02                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim          Claim         Claim        Principal       Int.
Name                               Class   Scheduled       Asserted      Allowed         Paid          Paid
WELLS FARGO BANK NA            Unsecured     60,000.00             NA           NA             0.00        0.00
WELLS FARGO BANK NA            Secured             NA         1,833.92     1,833.92       1,833.92         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $165,719.76                 $0.00                  $0.00
      Mortgage Arrearage                              $1,833.92             $1,833.92                  $0.00
      Debt Secured by Vehicle                           $984.99                 $0.00                  $0.00
      All Other Secured                                   $0.00                 $0.00                  $0.00
TOTAL SECURED:                                      $168,538.67             $1,833.92                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                              $9,603.92          $9,603.92                  $0.00


Disbursements:

       Expenses of Administration                            $4,606.76
       Disbursements to Creditors                           $11,437.84

TOTAL DISBURSEMENTS :                                                                        $16,044.60




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11661         Doc 38      Filed 05/03/19 Entered 05/03/19 09:18:02                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
